Cole, J.
This is an ajopeal from the taxation of costs by the clerk. It was objected on the taxation by the clerk, that the appellant should not be allowed costs for printing the entire case and briefs, because they were unnecessarily voluminous. It is said that the case and brief might have been condensed into comparatively few pages, and would have been, had the rules of this court in regard to the preparation of cases and briefs been observed by appellant’s counsel.
In some instances, where this court thought there was a plain disregard of the rules in respect to the printing of cases and briefs, direction has been given to the clerk in the opinion, as to the -taxation of costs for the printing. When this case was decided, no such direction waas given, and we therefore think the clerk properly taxed the costs in favor of the appellant for printing the case and brief. For, in the absence of a *385direction by the court, it is obvious it would impose upon the clerk the performance of a most difficult and perplexing duty to require him to examine a case and brief, and determine whether they had been prepared according to the rules. Indeed, it -would be quite impossible for the clerk intelligently to do this. The members of .this court, who have to examine the cases and briefs, can better .tell whether the rules have been disregarded in their preparation or not. So, in all cases where no direction is given to the clerk when the case is decided, in respect to the taxation for printing cases and briefs, he will tax for such disbursements according-to his established rules.
By the Court. — The taxation by the clerk is affirmed.